99 N.Y.2d 576 (2003)
In the Matter of NYCO MINERALS, INC., Appellant,
v.
TOWN OF LEWIS et al., Respondents. (And Two Other Related Proceedings.)
Court of Appeals of the State of New York.
Submitted November 18, 2002.
Decided January 21, 2003.
Motion, insofar as it seeks leave to appeal with respect to the "1999 proceeding," dismissed upon the ground that the order sought to be appealed from does not finally determine that proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.